

116 HR 2270 IH: Removing Barriers to Foster Youth Success in College Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2270IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Mitchell (for himself, Mr. Bacon, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require assurances by recipients of assistance under
			 section 402B or 402C of that Act with respect to activities for homeless
			 children and youths and foster care children and youth, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Removing Barriers to Foster Youth Success in College Act. 2.Talent searchSection 402B(d) of the Higher Education Act of 1965 (20 U.S.C. 1070a–12(d)) is amended—
 (1)in paragraph (3), by striking and after the semicolon; (2)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (5)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth;
 (6)require that such entity submit, as part of the application for the project, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth as part of the project; and
 (7)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 3.Upward boundSection 402C(e) of the Higher Education Act of 1965 (20 U.S.C. 1070a–13(e)) is amended— (1)in paragraph (4), by striking and after the semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (6)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth;
 (7)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth regarding the project; and
 (8)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 4.Reports and evaluationsSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is amended by adding at the end the following:
			
				(e)Reports regarding homeless children and youths and foster care children and youth
 (1)In generalEach entity carrying out a project under section 402B or 402C shall, at the conclusion of the project, prepare and submit a report to the Secretary that includes—
 (A)data on the number of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) and foster care children and youth served through the project; and
 (B)a description of any strategies or program enhancements that were used in the project and that were effective in meeting the needs of homeless children and youths and foster care children and youth.
 (2)Reports to CongressThe Secretary annually shall submit to the Congress a report summarizing the information provided in the reports submitted under paragraph (1)..
		